Citation Nr: 0828747	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for the service-connected hiatal hernia with 
gastroesophageal reflux disease (GERD) and Barrett's 
esophagitis.

2.  Entitlement to an initial compensable evaluation for the 
service-connected allergic rhinitis.

3.  Entitlement to an initial compensable evaluation for the 
service-connected irritable bowel syndrome (IBS).

4.  Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids.
 

REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to June 
2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision issued 
by the RO.

The veteran's appeal originally included the issue of service 
connection for coronary artery disease (CAD).  During the 
pendency of the appeal, the RO, in a July 2006 decision, 
granted service connection for this disability and assigned a 
10 percent evaluation.  This evaluation was effective on July 
1, 2003, the day following the veteran's separation from 
service.   

The veteran was notified of this decision and did not file a 
Notice of Disagreement (NOD) in response.  Therefore, his 
appeal concerning the issue of CAD has been resolved.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second NOD must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in May 2008.


FINDINGS OF FACT

1.  The service-connected hiatal hernia with GERD and 
Barrett's esophagitis currently is shown to be manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  

2.  The service-connected allergic rhinitis is not shown to 
be productive of a disability picture with a greater than 50-
percent obstruction of the nasal passages on both sides or 
complete obstruction on one side.

3.  The service-connected IBS is shown to be productive of a 
moderate disability picture manifested by frequent episodes 
of bowel disturbance with abdominal distress.    

4.  The service-connected hemorrhoids are not shown to be 
productive of a disability picture manifested by large and 
thrombotic hemorrhoids that are irreducible with excessive 
tissue and frequent recurrences. 
  

CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating of 30 percent 
for the service-connected hiatal hernia with GERD and 
Barrett's esophagitis have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.114 including Diagnostic Codes 7346 
(2007).  

2.  The criteria for the assignment of a compensable rating 
for the service-connected allergic rhinitis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.97 including 
Diagnostic Code 6522 (20007).  

3.  The criteria for the assignment of a rating of 10 percent 
for the service-connected IBS have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.114 including Diagnostic 
Codes 7319 (2007).  

4.  The criteria for the assignment of a compensable rating 
for the service-connected hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 4.7, 4.114 including Diagnostic Code 7336 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his claimed disorders.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2003 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth in earlier 
Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases in regard to the necessity of 
both a specific VCAA notification letter and an adjudication 
of the claim following that letter.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

The Mayfield line of decisions reflects that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), is required to meet VA's 
notification requirements.  VCAA notification does not 
require an analysis of the evidence already contained in the 
record or any inadequacies of such evidence, as that would 
constitute a preadjudication inconsistent with applicable 
law.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.

Here, the noted VCAA letter was issued prior to the appealed 
July 2003 rating decision.  Moreover, as indicated above, the 
RO has taken all necessary steps to both notify the veteran 
of the evidence needed to substantiate his claims and assist 
him in developing relevant evidence.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded a disability evaluation and an effective 
date for that evaluation in the appealed November 2003 rating 
decision, in which service connection for his disabilities 
was granted.  Id.

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in existing evaluation, it is 
readily distinguishable from the type of situation addressed 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).  In that 
case, the Court required specific notification duties in 
increased evaluation cases, where a worsening of the 
disability had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected; whereas an initial claim for compensation focuses 
on substantiating a claim of service connection by finding 
evidence of an in-service incident, a current disability and 
a nexus between the two.  Thus, the heightened duties of 
notification as outlined in Vazquez-Flores are not required 
when the appeal concerns the propriety of an initial 
evaluation.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7. 

A.	Facts

In the present case, the RO initially granted service 
connection for hiatal hernia with GERD and Barrett's 
esophagitis, allergic rhinitis, IBS and hemorrhoids in the 
appealed November 2003 rating decision.  The RO assigned a 10 
percent evaluation for the hiatal hernia and noncompensable 
ratings for the other disabilities, all effective July 1, 
2003, the day following the veteran's separation from 
service. These evaluations have remained in effect since that 
time.  

During an October 2003 VA examination, the veteran reported 
that he was diagnosed with sinusitis and bronchitis in the 
1980's.  He reported that he experienced sinus attacks 2-6 
times per year.  His reported symptoms included cough with 
thick yellow sputum production, shortness of breath and 
occasional headache.  He denied any history of easily 
contracting respiratory infection.  He treated his symptoms 
with Sudafed.  His condition did not force him to miss time 
from work.

The veteran also reported he was diagnosed with GERD with 
Barrett's esophagitis in the 1980's and diagnosed with hiatal 
hernia five years earlier.  He complained of difficulty 
swallowing foods, heartburn reflux and regurgitation of the 
stomach's content.  He denied having weight change or general 
change in body health due to this condition.  He denied 
having arm pain, black colored blood in his stool, nausea, 
vomiting or pain in the breastbone area.  He experienced his 
symptoms every 3-6 months and they lasted 1-4 hours in 
duration.  He used Aciphex to manage his symptoms.  He did 
not miss time from work due to this condition.

The veteran reported that he was diagnosed with IBS five 
years earlier.  He stated that he was unable to eat at times 
due to pain and discomfort.  He complained of abdominal pain, 
cramping and bloating.  His symptoms were not constant but 
rather would flare-up every 2-3 weeks.  He denied any history 
of fistula or other functional impairment.  He was not on 
medication for this condition and did not lose time from work 
as a result of this condition.

Additionally, the veteran reported that he was diagnosed with 
hemorrhoids ten years earlier.  He complained of having stool 
leakage.  He did not require a pad for this problem.  He 
experienced his hemorrhoid condition frequently and used 
Preparation H to treat the condition.  He did not lose time 
from work as a result of this condition.

On examination, his lung examination and abdomen examination 
were normal.  His rectal examination demonstrated evidence of 
internal hemorrhoids at 5 o'clock and 7 o'clock positions.  
The hemorrhoids were reducible and there was no evidence of 
thrombosis.  X-ray results of the paranasal sinus were 
normal.

The veteran was diagnosed with allergic rhinitis, GERD with 
hiatal hernia, IBS and hemorrhoids.  The examiner indicated 
that the "GI condition does not cause significant anemia or 
malnutrition.

In an April 2004 private treatment record, the veteran 
complained of multiple gastrointestinal (GI) issues.  He 
complained that he was having indigestion and heartburn at 
least once a day.  The examiner noted the veteran's history 
of Barrett's esophagus first diagnosed in January 2003.  The 
veteran also complained of bloating, abdominal discomfort and 
mild constipation.  He also had rectal bleeding approximately 
once a day.  He reported that when his constipation 
increased, so did his rectal bleeding.  He took Aciphex to 
manage his symptoms.

Following examination, the veteran was diagnosed with reflux 
esophagitis with Barrett's esophagus, internal hemorrhoids 
and IBS.  The veteran's Aciphex dosage was increased and he 
was prescribed additional medication.  Additionally, the 
veteran was scheduled for a colonoscopy to evaluate the 
rectal bleeding.  The corresponding colonoscopy demonstrated 
a 5mm polyp at the rectosigmoid junction, mild diverticulosis 
coli and moderate internal hemorrhoids.

In a May 2004 private treatment record the veteran complained 
of epigastric pain.  The veteran underwent a sonogram that 
showed an essentially unremarkable upper abdomen.

A March 2005 private endoscopy results showed Barrett's 
esophagus.  There was no dysplasia or evidence of H. pylori.  
The examiner indicated that the veteran was on Aciphex and 
doing well.  The examiner commented that the veteran was 
stable from a GI point of view and recommended that he 
undergo another endoscopy and colonoscopy in about 2 years.

The veteran received a VA examination in March 2006 to 
evaluate the severity of his service-connected disabilities.  
With regards to his allergic rhinitis, the veteran complained 
of constant sinus and nasal congestion with postnasal drip 
and rhinorrhea.  At times he noticed blood when he blew his 
nose in the morning.  He got headaches associated with the 
sinus attacks.  He reported symptoms such as difficulty 
breathing, shortness of breath and thick/foul smelling 
discharge from the nose.  He used over-the-counter 
antihistamines, decongestants and saline nasal spray to treat 
the disability.

With regards to his hiatal hernia with GERD and Barrett's 
esophagitis, the veteran reported having frequent chest pain 
and inability to eat at times.  He complained of difficulty 
swallowing, pain above the stomach, arm pain, nausea, 
vomiting, heartburn, pain behind the breastbone and reflux 
and regurgitation of the stomach contents.  He did not have 
any melena or vomiting of blood.  He experienced the symptoms 
constantly, sometimes 3-4 days per week.  The symptoms would 
last all day long and would make him very uncomfortable.  He 
had to elevate his head in bed in order to sleep and would 
sometimes wake up at night choking.  He took Aciphex (2 
tablets daily) and occasionally used over-the-counter 
antacids.  He complained that his hiatal hernia disability 
prevented him from getting a good night's rest.  However, it 
did not cause him to miss days from work.

With regard to his IBS, the veteran complained of 
intermittent abdominal pain and cramping, frequent 
constipation, occasional loose stools and nausea.  Past 
medication offered little relief.  The abdominal pain was 
localized in the mid to lower abdominal quadrant and occurred 
3-4 times per week, lasting the entire day.  He did not 
complain of any functional limitations as a result of the 
disability; nor did he miss work due to the disability.

Finally with regard to his hemorrhoids, the veteran 
complained of occasional difficulty holding his stools.  He 
reported that he had moderate fecal leakage regularly.  He 
did not use a pad.  He used preparation H to treat his 
hemorrhoids.  He complained that he had difficulty performing 
physical activities due to the bleeding and pain; however, he 
had not missed any work as a result of this disability.

On examination, there was bilateral nasal obstruction, 20 
percent in the right nostril, 30 percent in the left nostril.  
There was no evidence of sinus tenderness or purulent 
discharge from the nose.  The pharynx was normal and without 
exudates or tonsillar enlargement.

There was mild tenderness to palpation in the mid epigastric 
region and diffusely in the lower abdominal quadrants.  There 
was no evidence of hepatosplenomegaly or masses.  There was 
no rebounding or guarding.  Bowel sounds were present at all 
quadrants.  There were no ascites and no superficial vein 
distention.  Hernias were absent.

Additionally, there was no evidence of rectal fissure or 
fecal leakage.  There was no loss of sphincter tone or lumen.  
There were noted small internal hemorrhoids at 2, 6 and 9 
o'clock without thrombosis or bleeding.  There was no 
evidence of frequent recurrence or excessive redundant 
tissue.  The hemorrhoids were reducible and there was no 
evidence of fistula.

The veteran's diagnosed allergic rhinitis, hiatal hernia with 
GERD and Barrett's esophagus, IBS and hemorrhoids were 
confirmed.  The examiner commented that the veteran had mild 
tenderness to palpation in the mid epigastric area and in the 
lower abdominal quadrants.  The examiner further stated that 
the veteran's clinical history was consistent with hiatal 
hernia and GERD and noted the veteran was treated with 
Aciphex on a daily basis.

The examiner also noted the veteran's complaints of 
intermittent abdominal bloating, cramps, pain and 
constipation consistent with IBS.  The examiner commented 
that there was no evidence of active GI bleeding, 
malnutrition or anemia.  The examiner also noted the presence 
of multiple small internal hemorrhoids without thrombosis or 
bleeding.

In a July 2006 private treatment record, the examiner noted 
the veteran's history of indigestion, heartburn and Barrett's 
esophagus.  The examiner also indicated that the veteran had 
been having diarrhea alternating with constipation.  Further 
the examiner noted the veteran's history of internal 
hemorrhoids.

On examination, the veteran's disabilities were confirmed.  
The examiner recommended that the veteran continue taking the 
Aciphex and scheduled the veteran for an upper endoscopic 
evaluation.

In an August 2006 private treatment record, the veteran 
complained of nasal obstruction.  The examiner indicated that 
he disagreed with the percentages VA had assigned for the 
nasal obstruction.  The examiner reported that the veteran 
actually had approximately a 40 percent obstruction of the 
right nostril and a 30 percent obstruction of the left 
nostril.

B.	Hiatal hernia with GERD and Barrett's esophagitis

In this case, the RO has evaluated the service-connected 
hiatal hernia with GERD and Barrett's esophagitis under 
38 C.F.R. § 4.114 including Diagnostic Codes 7346 (2007).  
Under Diagnostic Code 7346, a 10 percent evaluation is 
assigned for hiatal hernia with two or more of the symptoms 
for the 30 percent evaluation of less severity.  A 30 percent 
evaluation is assigned for hiatal hernia manifested by 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 60 percent evaluation is assigned for hiatal 
hernia with symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.

The Board has applied the noted criteria to the case at hand.  
Given the veteran's complaints of worsening symptoms as noted 
most recently in the March 2006 VA examination (frequent 
chest pain, inability to eat at times, difficulty swallowing, 
pain above the stomach, arm pain, nausea, vomiting, 
heartburn, pain behind the breastbone and reflux and 
regurgitation of the stomach contents) and taking into 
account his May 2008 testimony concerning the severity of the 
symptoms associated with his hiatal hernia, the Board finds 
that the service-connected hiatal hernia with GERD and 
Barrett's esophagitis is currently shown to be productive of 
a level of disablement more nearly approximated by the 30 
percent evaluation.  38 C.F.R. § 4.114, Diagnostic Codes 7346 
(2007).

The Board in this case is unable to find evidence of material 
weight loss, hematemesis, anemia or other symptom 
combinations productive of severe impairment of health.  
Thus, an evaluation in excess of 30 percent is not 
assignable.  

C.	Allergic Rhinitis

The veteran's allergic rhinitis is evaluated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (2007).  Under Diagnostic Code 
6522, a 10 percent evaluation is assigned for allergic 
rhinitis without polyps, but with greater than 50-percent 
obstruction of nasal passage on both sides or complete 
obstruction on one side.  A 30 percent evaluation is 
warranted for allergic rhinitis with polyps.

The Board has applied the noted criteria to the case at hand.  
Given the findings of the medical evidence of record (most 
recently an August 2006 private treatment record showing a 40 
percent obstruction of the right nostril and a 30 percent 
obstruction of the left nostril), the Board finds that the 
service-connected allergic rhinitis is not productive of a 
greater than 50-percent obstruction of the nasal passage on 
both sides or complete obstruction on one side.  Thus, a 
compensable evaluation is not warranted.

As the veteran is not shown to have any laryngeal, pharyngeal 
or other nasal defect, a compensable evaluation is not 
warranted under any other applicable provision.

The Board is aware that during his May 2008 hearing the 
veteran offered testimony concerning his service-connected 
allergic rhinitis.  While the Board is sympathetic with the 
veteran, his testimony in no way served to establish that he 
had greater than 50-percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.  In fact 
the veteran admitted that he had only 30 to 40 percent 
obstruction of his nasal passages.  

In any event, while the veteran is certainly capable of 
offering lay testimony about his current symptomatology, he 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to 
degree of severity.  Accordingly, his lay testimony does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

D.	IBS

In this case, the RO has evaluated the service-connected IBS 
under 38 C.F.R. § 4.114 including Diagnostic Codes 7319 
(2007). Under Diagnostic Code 7319, a noncompensable 
evaluation is assigned for mild IBS manifested disturbances 
of bowel function with occasional episodes of abdominal 
distress.  A 10 percent evaluation is assigned for moderate 
IBS manifested by frequent episodes of bowel disturbance with 
abdominal distress.  A 30 percent evaluation is assigned for 
severe IBS manifested by diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal 
distress.

The Board has applied the noted criteria to the case at hand.  
Given the veteran's complaints of worsening symptoms as noted 
most recently in the March 2006 VA examination (intermittent 
abdominal pain and cramping, frequent constipation, 
occasional loose stools and nausea) and taking into account 
his May 2008 testimony concerning the severity of the 
symptoms associated with his IBS, the Board finds that the 
service-connected IBS is currently shown to be productive of 
a moderate level of disablement manifested by frequent 
episodes of bowel disturbance with abdominal distress more 
nearly approximated by the 10 percent evaluation.  38 C.F.R. 
§ 4.114, Diagnostic Codes 7319 (2007).

The Board is aware that the veteran complained of occasional 
loose stools and frequent constipation; however, his 
complaints in this regard did not seem to indicate his IBS 
was of a severe level of disablement.  Thus, an evaluation in 
excess of 10 percent is not assignable.

E.	Hemorrhoids

In this case, the RO has evaluated the service-connected 
hemorrhoids under 38 C.F.R. § 4.114 including Diagnostic 
Codes 7336 (2007). Under Diagnostic Code 7336, a 
noncompensable evaluation is assigned for mild or moderate 
hemorrhoids.  A 10 percent evaluation is assigned for large 
or thrombotic hemorrhoids that are irreducible with excessive 
tissue and frequent recurrences.  A 20 percent evaluation is 
assigned for hemorrhoids with persistent bleeding and with 
secondary anemia or fissures.

The Board has applied the noted criteria to the case at hand.  
Given the findings of the medical evidence of record (most 
recently a March 2006 VA examination showing small internal 
reducible hemorrhoids at 2, 6 and 9 o'clock without 
thrombosis or bleeding or evidence of frequent recurrence, 
excessive redundant tissue or fistula), the Board finds that 
the service-connected hemorrhoids are not productive of a 
disability picture greater than mild or moderate hemorrhoids.  
Thus, a compensable evaluation is not warranted.

The Board is aware that during his May 2008 hearing the 
veteran offered testimony concerning his service-connected 
hemorrhoids.  While the Board is sympathetic with the 
veteran, his testimony does not demonstrate that his 
hemorrhoids are large, thrombotic, or irreducible with 
excessive tissue and frequent recurrences.  

Thus, even though he is capable of offering lay testimony 
about the current symptomatology, he has not been shown to 
possess the requisite medical training or credentials needed 
to render a competent opinion as to degree of severity. 
Accordingly, his lay testimony does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-95 (1992).  In this case, the 
medical evidence simply does not demonstrate an increase in 
level of disablement to justify an increased compensable 
rating.  

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities. The veteran has submitted no evidence showing 
that his service-connected disabilities markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluations, and there is also 
no indication that these disabilities necessitated frequent 
periods of hospitalization during the pendency of this 
appeal. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1), which concern the assignment of extra-schedular 
evaluations in "exceptional" cases. See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An increased evaluation of 30 percent, but not higher for the 
service-connected hiatal hernia with GERD and Barrett's 
esophagitis is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.

Entitlement to an initial compensable evaluation for the 
service-connected allergic rhinitis is denied.

An increased evaluation of 10 percent, but not higher for the 
service-connected IBS is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

Entitlement to an initial compensable evaluation for the 
service-connected hemorrhoids is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


